Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 13-14, 17-26 and 29-32 are currently under examination. Claims 1-12, 15-16 and 27-28 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2018/023037, filed 03/17/2018, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/473,286, filed 03/17/2017, are acknowledged.

Response to Amendments
Applicant's amendments and remarks, filed 03/29/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Withdrawn Objections/Rejections
The objection of claims 10, 16, 29 are withdrawn in view of Applicants’ arguments (on page 6). 
Response to Arguments
Applicant’s responses and arguments filed 03/29/2022 claim rejections under 35 USC 103 have been fully considered.
Applicant amended the independent claims with subject matter from claims 15 and 16 as “wherein the set of multi-rate images comprises a first set of images and a second set images, wherein a temporal rate of the second set of images is higher than the temporal rate of the first set of images and a spatial resolution of the second set of images is lower than the spatial resolution of the first set of images; processing the set of multi-rate images to obtain motion information associated with a target in the ROI, the processing of the set of multi-rate images comprising generating a first motion waveform using the first set of images and a second motion waveform using the second set of images, wherein the second motion waveform is shifted in time relative to the first motion waveform” which subject matter for claim 16 was found to be allowable subject matter from the previous Office Action dated 09/29/2021. 
Applicant argues (on page 8) that in view of the objection to the claims 16-23 as being dependent as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, that the amended claims 13 and 25 as rewritten claim 16 with all the limitations from respectively the independent claims 13 and 25 combined with the limitations of claim 16, therefore independent claims 13 and 25 are therefore allowable.
In response, the examiner found the rewritten independent claims 13 and 25 including the claim limitations of the previous claim 16 now cancelled and the examiner after full consideration and search found the independent claims 13 and 25 in position of allowance since no prior art was found to teach the determination of two motion waveforms for the first set of images and the second set of images with the motion waveform of the first set of images and the motion waveform of the second set of images being shifted in time one from the other. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean M. Tibbetts on 04/27/2002.
The independent claims 13 and 25 have been amended as follows:
13. (Currently Amended) A method for predicting motion of a target using imaging, the method comprising: 
receiving image data, acquired using an imaging system, corresponding to a region of interest ("ROI") in a subject; 
generating a set of multi-rate images from the image data, wherein the set of multi-rate images comprises a first set of images and a second set images, wherein a temporal rate of the second set of images is higher than a temporal rate of the first set of images and a spatial resolution of the second set of images is lower than a spatial resolution of the first set of images; 
processing the set of multi-rate images to obtain motion information associated with a target in the ROI, the processing of the set of multi-rate images comprising generating a first motion waveform using the first set of images and a second motion waveform using the second set of images, wherein the second motion waveform is shifted in time relative to the first motion waveform; and 
utilizing the motion information in a motion prediction framework to estimate a predicted motion of the target; and 
generating a report based on the predicted motion.

25. (Currently Amended) A system for predicting motion of a target using imaging, the system comprising: 
an input in communication with an imaging system configured to acquire image data from a subject correspond to a region of interest ("ROI") in a subject; 
at least one processor configured to: 
	receive the image data from the imaging system using the input; 
	reconstruct a set of images using the image data, wherein the set of images include multi-rate images, and the set of multi-rate images comprises a first set of images and a second set images, wherein a temporal rate of the second set of images is higher than a temporal rate of the first set of images and a spatial resolution of the second set of images is lower than a spatial resolution of the first set of images; 
	process the set of images to obtain motion information associated with a target selected in the ROI, the processing of the set of images comprising generating a first motion waveform using the first set of images and a second motion waveform using the second set of images, wherein the second motion waveform is shifted in time relative to the first motion waveform; 
	estimate, using a motion prediction framework, a predicted motion of the target using the motion information; and 
	generate a report based on the predicted motion; an output for providing the report.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 13-14, 17-26 and 29-32 are allowed. 
Regarding independent claim 13 as directed to a method, the closest prior art found and of record are  Beom et al. (Korea KR20170017156A; Pub.Date 02/15/2017; Fil.Date 08/05/2015) in view of Wilkening (USPN 20110144495 A1; Pub.Date 06/16/2011; Fil.Date 12/14/2009) and in view of Riu et al. (2013 Proc. SPIE 8897 11 pages; Pub.Date 2013) for teaching the method of acquiring and the reconstruction of two sets of images as taught by Beom with the two sets of images being the first one at lower temporal rate with high spatial resolution and the second one at higher temporal rate with lower resolution as taught by Wilkening and Riu with Wilkening teaching only the use of one set of images to determine a motion waveform to apply to the higher spatial resolution to correct the observed motion. No prior art was found to use both sets of images to determine a motion waveform for each of the sets of images with one motion waveform of one set of image being shifted in time from the other waveform due to the difference of the timing due to the difference in the temporal rate of acquisition of the different sets on images and perfoming a correction for the motion for the high spatial resolution images by combining the high spatial resolution low temporal rate motion waveform and the low spatial resolution high temporal rate motion waveform to correct the motion for the high spatial resolution images relative to a reference position. Such approach by combining and filtering the two set of image motion tracking results using a specific multi-rate Kalman filtering will provide an improved motion estimation for the sets of images (Specification with table 1) better than relying on just one set of images to predict the motion for the other set of images as performed in prior art.
Regarding dependent claims 14, 17-24, these claims are allowable due to their dependency from independent claim 14.
Regarding independent claim 25 as directed to a system, the closest prior art found and of record are  Beom et al. (Korea KR20170017156A; Pub.Date 02/15/2017; Fil.Date 08/05/2015) in view of Wilkening (USPN 20110144495 A1; Pub.Date 06/16/2011; Fil.Date 12/14/2009) and in view of Riu et al. (2013 Proc. SPIE 8897 11 pages; Pub.Date 2013) for teaching the system for acquiring and the reconstruction of two sets of images as taught by Beom with the two sets of images being the first one at lower temporal rate with high spatial resolution and the second one at higher temporal rate with lower resolution as taught by Wilkening and Riu with Wilkening teaching only the use of one set of images to determine a motion waveform to apply to the higher spatial resolution to correct the observed motion. No prior art was found to use both sets of images to determine a motion waveform for each of the sets of images with one motion waveform of one set of image being shifted in time from the other waveform due to the difference of the timing due to the difference in the temporal rate of acquisition of the different sets on images and perfoming a correction for the motion for the high spatial resolution images by combining the high spatial resolution low temporal rate motion waveform and the low spatial resolution high temporal rate motion waveform to correct the motion for the high spatial resolution images relative to a reference position. Such approach by combining and filtering the two set of image motion tracking results using a specific multi-rate Kalman filtering will provide an improved motion estimation for the sets of images (Specification with table 1) better than relying on just one set of images to predict the motion for the other set of images as performed in prior art.
Regarding dependent claims 26, 29-32, these claims are allowable due to their dependency from independent claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793